DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Disposition of the Claims
Claims 1-15 and 17-22 are pending in the application.  Claim 16 has been canceled.
The amendments to claims 1 and 18, and new claims 19-22, filed on 7/9/2021, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, and therefore its dependent claims, recite the limitation “the bundle interior and bundle outer side being separated by an outer surface of the bundle interior, with the bundle interior, which exists below the outer surface that separates the bundle interior and bundle outer side, being free of the second resin composition; wherein the second resin composition is present on the bundle outer side in the form of particles or drops adhering to the outer surface of the bundle interior that separates the bundle interior and the bundle outer side.”  

However, the limitation is unclear as it defines an outer surface “of” the bundle interior while also requiring that the bundle interior exists below said outer surface.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 and 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al. (US 2007/0196636) in view of Minegishi (US PGPUB 2007/0027298), further in view of Nagata et al. (US Patent No. 6,117,551).

Regarding claims 1-3, Schneider et al. (hereafter “Schneider”) teaches a yarn that includes reinforcing fiber filaments and a resin that is infiltrated into the yarn (Abstract).

With regards to a first resin as claimed, Schneider teaches that the resin includes a mixture of at least two bisphenol A epichlorohydrin epoxy resins H1 and H2 which together are contained in the yarn in a total amount of 0.5 to 1.7 wt% relative to its weight (see [0027]).  The ratio of H1:H2 is 1.1 to 1.4, wherein H1 has an epoxy value of 1,850 to 2,400 mmol/kg and a molecular weight of 800 to 1000 g/mol and being solid at room temperature, and H2 has an epoxy value of 5,000 to 5,600 mmol/kg and a molecular weight of <700 g/mol and being liquid at room temperature (see [0020]).  The filaments of the yam are at least partially bound to one another by the resin (Abstract).

Schneider does not appear to explicitly disclose wherein the first resin composition further comprises an aromatic polyhydroxy ether P1, which has an acid value of 40 to 55 mg KOH/g and an average molecular weight MN of 4000 to 5000 g/mol.  Schneider also does not disclose wherein the pre-impregnated yarn has 0.1 to 2 wt.% of an infiltrated resin as claimed in relation to the total weight of the yarn.

However, Minegishi teaches a curable actinic energy ray-curable resin (an aromatic polyhydroxy ether P1 as claimed) represented by Formula 11, where m = H and R3 represents a structure originated from a bifunctional epoxy compound (see Abstract and [0065]; also [0043]).  The actinic energy ray-curable resin has an acid value in the range of 50 to 200 mg KOH/g, preferably 50 to 120 mg KOH/g, and a number-average molecular weight in the range more preferably of 900 to 10,000 (see [0064] and [0068]).  Minegishi also teaches it is desirable that a cyclic ether compound (D), such as bisphenol A type epoxy resins, be present in the range of 10 to 100 parts by weight (preferably 25 to 60 parts) based on 100 parts by weight of the actinic energy ray-curable resin (labeled ‘A’) (the aromatic polyhydroxy ether P1 as claimed) (see [0023], [0076] and [0083]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the bisphenol A type epoxy resins (i.e. resins H1 and H2) of Schneider with an actinic energy ray-curable resin (an aromatic polyhydroxy ether P1 as claimed) in an amount of 100 parts by weight per 10 to 100 parts (or 25 to 60 parts) of the bisphenol A type epoxy resins in order to obtain a thermosetting resin composition that is photocurable and is suitable for use in a prepreg material, as taught by Minegishi (see Abstract, [0023], [0076], [0083] and [0108]).

The examiner notes that the claim 1 limitation “the pre-impregnated yarn has 0.1 to 2 wt.% of the infiltrated resin in relation to the total weight of the yarn” would be met taught by Schneider’s teaching of an amount of bisphenol A type epoxy resins H1 and H2 of 0.5 to 1.7 wt% by weight of the yarn, and by Minegishi’s teaching of a ratio of 10 to 100 parts (or 25 to 60 parts) of bisphenol A type epoxy resins (of the same type as H1 and H2) per 100 parts of actinic energy ray-curable resin (P1).  (For example, as calculated by the examiner: for 0.5 wt% of H1+H2 in the yarn and a ratio of (H1+H2):P1 of 50:100, the total of H1+H2+P1 = 1.5 wt% in the yarn).  In this regard, the examiner notes that an “infiltrated resin” as claimed can consist of “a claim 3 limitation can similarly be calculated as being met by Schneider in view of Minegishi.  The claim 2 limitation “wherein the first resin composition comprises the bisphenol A epichlorohydrin resins H1 and H2 and the aromatic polyhydroxy ether P1 in a weight ratio (H1+H2):P1 of 0.05 to 0.8,” is also met by the ratio of bisphenol A type epoxy resins to actinic energy ray-curable resin (P1) taught by Minegishi (e.g. (H1+H2):P1 = 50:100 = 0.5).

Schneider and Minegishi do not explicitly disclose wherein the yarn comprises a second resin composition having a melting temperature in the range from 80 to 150°C on the bundle outer side in the form of solid particles or drops in a concentration of 0.5 to 10 wt.%, wherein at least 50% of the surface of the bundle outer side is free of the second resin composition, and wherein the bundle interior is free of the second resin composition.

However, Nagata et al. (hereafter “Nagata”) teaches a carbon fiber prepreg that comprises a plurality of continuous carbon filaments (Abstract).  The fiber prepreg is impregnated with a base thermosetting resin and further contain particles of a thermoplastic resin which preferably account for 10 wt % or less based on the weight of the prepreg, and the particles are distributed at a higher concentration in the surface zone than in the inside (see Abstract and col. 6 lines 22-36).  In this regard, 90% or more of the particles are localized within 30% thicknesses of the prepreg from the surfaces of the prepreg (see column 5, lines 38-45).  The particles can be made of thermoplastic resins such as polyethylene, which the examiner notes is solid at room temperature and has a melting temperature within the claimed range (see column 4 lines 41-48).  Nagata also teaches applying particles to either one or both sides of the prepreg (see col. 10 lines 21-23). 

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the yarn of Schneider in view of Minegishi with 10 wt % or less by 

It would also have been obvious to one having ordinary skill in the art at the time of the invention to have expected that applying the thermoplastic resin particles (the second resin composition) to only one outer side of the yarn bundle would result in 50% of the surface of the bundle outer side being free of the second resin composition as claimed.

With regard to the entire interior of the pre-impregnated yarn being free of the second resin composition, the examiner notes that when 90% or more of the particles are localized within 30% thicknesses of the prepreg from the surfaces of the prepreg, the interior of the prepreg can be free of the particles.  In the alternative, Nagata teaches several methods of applying the thermoplastic particles to the carbon fiber prepreg.  For instance, Nagata teaches a so-called hot melt method is used to impregnate a carbon fiber bundle, but Nagata also teaches alternate methods such as sticking a matrix resin film containing particles on one or both sides of a prepreg to let more particles exist in the surface layer of the prepreg, or alternatively scattering particles on one or both sides of the prepreg (see column 10 lines 4-22).  Thus, it is the examiner’s position that Nagata teaches methods that would provide the claimed structure, wherein the entire interior can be free of the second resin composition.

Regarding claims 4 and 20, Nagata teaches that the particles (the second resin composition) may be made of polyethylene (see column 4 lines 41-48).

Regarding claim 5, with regards to the claimed adhesive strength property, the Examiner notes that Nagata teaches the use of similar materials for the second resin composition as those disclosed in the instant application.  Thus, the Examiner finds that the structure of Nagata discussed above makes obvious the structure claimed.  Thus, it would have been obvious to one of ordinary skill in the art to expect that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the Examiner expects the second resin composition as taught by the combination of references to have the claimed properties.  

Regarding claims 6-7, Nagata teaches that the particles are 150 μm or less in particle size (Abstract).

Regarding claims 8-9 and 21-22, modified Schneider remains as applied above to claims 1-3, wherein Schneider in view of Minegishi is relied upon as teaching the claimed amount of the first resin or infiltrated resin (e.g. 1.5 wt%, as calculated by the examiner, as applied above to the claim 1 limitation “the pre-impregnated yarn has 0.1 to 2 wt.% of the infiltrated resin in relation to the total weight of the yarn”).  With regard to the claimed amount of the second resin, Nagata teaches that the particles of thermoplastic resin preferably account for 10 wt % or less based on the weight of the prepreg (Abstract and col. 6 lines 22-36). 

Regarding claim 10, Minegishi teaches example of compositions that can be used without incorporation of a curing agent (see [0019]).

Regarding claim 11, Schneider teaches carbon fiber filaments that have been obtained from precursors of pitch, polyacrylonitrile or viscose, or aramid filaments, glass filaments, ceramic filaments, boron filaments, or a combination of one or more of these filaments ([0019]).

Regarding claims 12-14 and 17, Schneider teaches a flat embodiment of the invention (see [0036]).  Nagata teaches that the carbon fiber bundle is not especially limited in form or arrangement, and can be, for example, unidirectional or random directional and can also be a sheet, mat, woven fabric or braids (col. 9 lines 52-64).  Nagata also teaches that a plurality of filaments can be paralleled in one direction as yarns, tows or strands, and that prepress formed from the bundles are called yarn prepreg, tow prepreg and strand prepreg respectively in view of fiber form (cols. 9-10 lines 65-3).  

With regard to the claimed limitations of “a ratio of yarn width to yarn thickness in the range from 25 to 60” (claim 13) or “of at least 20” (claim 17), it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided a ratio of yarn width to yarn thickness of at least 20, or in the range from 25 to 60, in order to provide unidirectional carbon fiber bundles in the forms of sheets, mats, woven fabrics or braids, and/or in order to obtain yarn prepregs, tow prepregs or strand prepregs as taught by Nagata (cols. 9-10 lines 52-3).  

Regarding claim 15, Nagata teaches that the particles near the surface of the fiber bundle are intended to mix with the base resin (see col. 6 lines 22-26).  Schneider teaches that the filaments of the yarn are at least partially bound to one another by the resin (Abstract).

Regarding claim 18, Nagata remains similarly as applied above to claim 12.  Nagata teaches, as a still further method, scattering particles on one or both sides of the prepreg (see column 10 lines 4-22).  As noted above, Nagata also teaches the particles of thermoplastic resin preferably account for 10 wt % or less based on the weight of the prepreg (see Abstract and col. 6).  The examiner notes that 10 wt% or less based on the weight of the prepreg would include amounts of particles that would leave at least 50% of both surfaces of the flat bands free.

Regarding claim 19, Schneider teaches a resin H3 being a bisphenol A epichlorohydrin epoxy resin with an epoxy value of 450 to 650 mmol/kg and a number average molecular weight of 2,800 to 3,000 g/mol ([0020]).


Response to Arguments

Applicant's arguments filed 7/9/2021 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that there is no fair and/or unambiguous disclosure in Nagata that the interior of the bundle is free of particles or the second composition.

Regarding this contention, in the examiner’s view, Nagata’s disclosure that 90% or more of the particles are localized within 30% thicknesses of the prepreg from the surfaces of the prepreg would meet the claimed limitation regarding the bundle interior being free of the second resin composition.


Contention (2): Applicant contends that there is no suggestion and/or embodiment of Schneider where less than 2.5 wt% of resin are infiltrated into the pre-impregnated yarn, and thus the combination of Schneider with Nagata and/or Minegishi would not have led one skilled in the art to applying a lower resin content (i.e., 0.1 to 2 wt.% of the infiltrated resin). 

Regarding this contention, the examiner notes that, as claimed, the infiltrated resin comprises a first resin composition which comprises at least two bisphenol A epichlorohydrin resins H1 and H2, and an aromatic polyhydroxy ether P1.  Thus, in the examiner’s view, the  bisphenol A epichlorohydrin epoxy resins H1 and H2 (corresponding to the claimed limitation of at least two bisphenol A epichlorohydrin resins H1 and H2) which together are contained in the yarn in a total amount of 0.5 to 1.7 wt% relative to its weight.  Minegishi teaches a composition in which 100 parts of an actinic energy ray-curable resin (an aromatic polyhydroxy ether P1) can be combined with 10 to 100 parts of a cyclic ether compound (D) which, similarly to the H1 and H2 resins of Schneider, can be bisphenol A type epoxy resins (e.g. EPIKOTE 828, EPIKOTE 1001, etc.).  Thus, in the examiner’s view, Schneider in view of Minegishi teaches amounts and ratios that would overlap with the claimed ranges. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789